140 Ga. App. 435 (1976)
231 S.E.2d 450
CAMPBELL et al.
v.
JIM WALTER HOMES, INC.
53050.
Court of Appeals of Georgia.
Submitted November 2, 1976.
Decided November 12, 1976.
Ronald L. Davis, for appellants.
Edward F. Hunt, for appellee.
DEEN, Presiding Judge.
Code Ann. § 81A-108 (a) requires an original complaint to contain facts upon which the court's venue depends. As a general rule a corporation must generally be sued in the county of its principal office or place of business. Code Ann. § 2-4906. The complaint here does not allege that Floyd County is the appellee's principal place of business. Code Ann. § 22-404 (c) authorizes venue in suits against corporations on contracts in that county in which the contract was made or is to be performed if it has an office and transacts business in that county. In the complaint here there is an allegation that the appellee is transacting business in Floyd County and the appellee admits it has an office there; however, there is no allegation that the contract upon which suit is brought was made there or is to be performed there.
Since Code Ann. § 81A-108 (a) requires a complaint to contain facts upon which the court's venue depends and the appellee has challenged these facts by motion and it appears from the face of the complaint that the facts are insufficient to establish venue in Floyd County, the *436 judgment of dismissal is affirmed.
Judgment affirmed. Webb and Smith, JJ., concur.